Citation Nr: 0801936	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-38 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA benefits.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The appellant has alleged that her deceased husband had 
active service with the 
U. S. Armed Forces during the World War II era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines. In this 
decision, the RO determined that the appellant's spouse did 
not have the requisite military service to be eligible for VA 
benefits.


FINDINGS OF FACT

The claims folder does not contain any official documentation 
issued by a United States service department that verifies 
qualifying service of the appellant's deceased spouse.  


CONCLUSION OF LAW

The criteria for recognition of active military service for 
VA benefit purposes have not been met. 38 U.S.C.A. §§ 101, 
107, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.6, 3.8, 3.9, 3.40, 3.159, 3.203 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking Dependency and Indemnity 
Compensation based upon the death of her spouse, whom she 
contends was a member of the United States Armed Forces from 
December 1941 through April 1946.  See October 2003 claim.  A 
preliminary determination in this matter must be that the 
deceased was, in fact, a veteran, as that term is defined for 
VA purposes.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits. Service on or after July 1, 1946, is not included. 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c).

The appellant asserts that her spouse was a Private First 
Class with the 30th Military Police Company at Camp Murphy 
from December 1941 through April 1946.  
See October 2003 claim.  She also reported that his service 
number was [redacted].  Id.  She submitted an April 1946 
"Affidavit for Philippine Army Personnel," which shows that 
the deceased was inducted into the USAFFE by an American 
Officer.  Another document shows military status as 
"USAFFE" and induction date in December 1941.  See May 2003 
Certification of the Armed Forces of the Philippines.  While 
the Board appreciates the veteran's belief, based upon these 
documents generated by the Philippine Armed Forces, that her 
deceased spouse was a member of the U.S. Armed forces, under 
38 C.F.R. §§ 3.40 and 3.203, she is not eligible for VA 
benefits based upon Philippine service unless a United States 
service department documents or certifies her husband's 
service as having been in the service of the Armed Forces of 
the United States.

Where veteran status is at issue, the relevant question is 
whether qualifying service is shown under title 38 of the 
United States Code and the regulations promulgated pursuant 
thereto. See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 
Where service department certification is required, the 
service department's decision on such matters is conclusive 
and binding upon VA. See Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).



The RO requested verification of the appellant's spouse's 
service several times.  The third and last request included 
the dates provided by the appellant, the service number, and 
two names to search, as the decedent's records were shown 
with both a correct spelling and a misspelling.  See April 
2004 VA Request for Information.  This request completely 
covers and searches for all relevant data.  In March 2004, 
the National Personnel Records Center (NPRC) responded with a 
notation as follows:  "Subject has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces." A September 2004 writing from the NPRC directly to 
the appellant also indicated that the decedent's service 
cannot be verified. The NPRC confirmed in that letter that it 
searched under both spellings of the last name, and 
recognized that both spellings represented the same 
individual.  It is unclear why the appellant contends that 
this letter in and of itself is proof that there is evidence 
of service on file.  The NPRC merely stated that they 
recognized both spellings as representative of the same 
person when conducting their search for records.

Also in the record is a June 1950 redetermination with regard 
to the deceased's records, which also shows "subject 
individual had no recognized "grla" service nor was he a 
member of the Commonwealth Army inducted into service of the 
Armed Forces of the United States."   

Eligibility for VA death benefits is precluded by law in this 
case. There is no evidence, other than statements made by the 
appellant and evidence of the Philippine Armed Forces that 
support the contention that the appellant's spouse was a 
member of the United States Armed Forces. On the contrary, 
the evidence in the file, namely that of the NPRC in St. 
Louis, Missouri, shows that he did not serve in the United 
States Armed Forces. As this finding was based on records 
from the Department of the Army, VA is required by law to 
uphold that finding. The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The Board must apply the law as it exists and cannot extend 
benefits based on testimony as to why the law should be other 
than what it is. Cf. Owings v. Brown, 
8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'"). Because basic eligibility 
for VA dependency and indemnity benefits is precluded by law 
in this case, the appellant's claim must be denied. 38 
U.S.C.A. §§ 101, 107, 1502, 1521; 38 C.F.R. §§ 3.6, 3.40, 
3.41, 3.203; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

Finally, a remand for further compliance with the duty to 
assist or the duty to notify is not required. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2007).  
Such notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.)

	(CONTINUED ON NEXT PAGE)



ORDER

As the appellant has not met the basic eligibility 
requirements for legal entitlement to VA disability benefits, 
the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


